DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendment of claim 1 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. (US 2005/0121229) and further in view of Kitai et al. (WO 2014/034103) with citations from (US 2015/0218326).
	Regarding claim 1, Takai discloses a metal-clad laminate comprising an insulating layer including a cured product of a resin composition (0059 and 0218) and a metal foil disposed on a principal surface of the insulating layer (0009). The resin composition including a polyphenylene ether copolymer (0064) and a thermosetting curing agent (0082). The metal foil having a first surface that is in contact with the insulating layer having a surface roughness (Rz) of not more than 2.0 µm (0085), overlapping the claimed surface roughness ranging from 1.0 to 2.0 µm, inclusive. The first surface further including a surface treatment by forming a thin film made of cobalt (0075-0076). Given Takai discloses the metal including only cobalt the film will consist of cobalt as claimed.
	While Takai discloses the resin composition including a polyphenylene ether copolymer (0065), Takai does not expressly teach a polyphenylene ether copolymer having an intrinsic viscosity measured in methylene chloride at 25oC of between 0.06 dl/g and 0.12 dl/g, inclusive, the polyphenylene ether copolymer having, at a molecular terminal, a group represented by formula (1) or formula (2) at an average number of 1.5 to 3 per one molecule or that a content proportion of the polyphenylene ether copolymer in a total amount of the polyphenylene ether copolymer and the thermosetting curing agent ranges from 50 mass% to 90 mass%, inclusive.
	Kitai discloses a modified polyphenylene ether for use in making a metal-clad laminate (0023). The polyphenylene ether having an intrinsic viscosity, as measured in 25oC methylene chloride of from 0.03 to 0.12 dl/g, and having on molecular ends thereof an average of 1.5 to 3 groups represented by formula (1) per molecule (0016), 

    PNG
    media_image1.png
    115
    330
    media_image1.png
    Greyscale

	Wherein, in formula 1, R1 is a hydrogen atom or an alkyl group having 1 to 10 carbons, and R2 is an alkylene group of 1 to 10 carbons (0017). The amount polyphenylene ether in the composition ranging from preferably 40 to 80 mass% (0072).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the resin composition of Takai to include a modified polyphenylene ether in an amount of 40 to 80 mass%, as taught by Kitai, as the polyphenylene ether taught in Kitai has excellent dielectric properties, excellent reactivity and storage stability, low viscosity and excellent flow properties (0015) and when used within the claimed mass% range the composition retains excellent dielectric property of polyphenylene ether and has excellent moldabilty and heat resistance (0072).
	Regarding claim 2, Kitai discloses the polyphenylene ether including 2,6-dimethylphenol and a bifunctional phenol (0058).
	Regarding claim 3, Kitai discloses the group represented by formula (1) including p-ethenylbenzyl and m-ethenylbenzyl (0035).
	Regarding claim 4, Takai discloses impregnating the insulating resin composition into glass cloth (0162).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takai in view of Kitai as applied to claim 4 above, and further in view of Inoue et al. (US 2004/0146692).
	Regarding claim 5, Takai in view of Kitai disclose the limitations of claim 4 as discussed above. Both Takai and Kitai disclose the insulating layer having a relative dielectric constant of 4.0 or less (Takai: Table 2 and Kitai: Table 2), overlapping the claimed insulating layer relative dielectric constant of 4.0 or less.
	Takai and Kitai are silent with regards to the relative dielectric constant of the glass fabric.
	Inoue, in the analogous field of metal-clad laminates (0062), discloses impregnating a polyphenylene ether resin into a NE-type glass cloth, having a dielectric constant of 4.4 (0060), overlapping the claimed glass fabric dielectric constant of 5.0 or less. 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the glass fabric substrate of modified Takai to have a dielectric constant of 4.4, as taught by Inoue, to provide a laminated sheet with a lower dielectric constant and dielectric dissipation factor and which is better in high frequency characteristics (0060).

Response to Arguments
Applicant's arguments over Takai (US 2005/0121229) in view of Kitai (WO 2014/034103) have been fully considered but they are not persuasive.

Applicant argues that Takai fails to disclose a content of thermoplastic resin and that it would not have been obvious to have included the thermoplastic resin in a content proportion of more than 50 mass% as Takai discusses the thermosetting resin being more than 50 mass%.
	It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, the resin composition of Takai’s insulation layer comprises a insulating resin such as a thermosetting resin (0059) and may include a thermoplastic resin in consideration of the dielectric properties, shock resistance, or film workability (0064). Takai does not disclose a suitable amount of thermoplastic resin. Kitai is directed to a modified polyphenylene ether composition (0002). Kitai teaches that because polyphenylene ethers are thermoplastic they sometimes lack the ability to achieve sufficient heat resistance and thus a thermoset resin such as epoxy resin is added. Kitai teaches that even when other ingredients aside from the polyphenylene ether and heat-curing agent are added, that the amount of polyphenylene ether within the resin composition is preferably 40 to 80 mass%. Kitai teaches that within this range, the desirable effect of being able to obtain a composition which retains excellent dielectric property of the polyphenylene ether yet for which moldability and heat resistance of cured products thereof are excellent is not hindered by the other ingredients and can be fully exhibited (0072). Thus a person of ordinary skill would be motivated by the disclosure of Kitai to include polyphenylene ether in an amount of 40 to 

Applicant argues that Takai suggests that the roughness (Rz) of the surface of the metal foil should be as small as possible. Thus failing to teach or suggest a roughness range of 1.0 to 2.0 µm as claimed.
	A prior art reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Moreover, nonpreferred or alternative embodiments do not constitute a teaching away from a broader disclosure (MEPE 2123).  While Takai may teach a roughness below 1 µm is preferable, this does not mean that the disclosure of a roughness of 2 µm or less (0010) renders the claimed roughness range unobvious. It has been well established that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).

Applicant further argues that the claimed metal-clad laminate exhibits unexpectedly superior results of reducing the transmission loss at a high frequency signal while also keeping excellent heat resistance.
	As discussed previously, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA J SAWDON/Primary Examiner, Art Unit 1781